DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 12/04/2020 without traverse of Group I, claims 1-12 for further examination. Claims 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 10/21/2019, 11/06/2020 & 02/10/2021 are being considered by the examiner.
References lined-through were not considered as an English translation has not been provided.
Claim Rejections
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claim Rejections - 35 USC § 102
6.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2 & 10-11 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (KR 10-2016-0108653 A) hereinafter Jung.
Regarding claim 1, the recitation “first processing liquid”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jung since Jung meets all the structural elements of the claim and is capable of dispensing a first processing liquid, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 1, Jung discloses an apparatus for treating a substrate (abs; fig 1-11; clm 1), comprising: 
a support unit including a support plate stand 332 having a seating surface on which the substrate W is supported (pg 11-12; fig 1-7; clm 1); and 
a liquid dispensing unit 860 capable of dispensing a first processing liquid onto the substrate W (pg 18 & 20; fig 7; clm 1), wherein the liquid dispensing unit 860 includes: 
a first nozzle unit 870 capable of dispensing the first processing liquid (pg 18-22; fig 7-11; clm 1), wherein the first nozzle unit 870 includes: 
a first fluid channel 874 that is formed in the first nozzle unit 870 and through which the first processing liquid can flow (pg 19; fig 7-11; clm 1); and 
a second fluid channel 878 connected with the first fluid channel 874, the second fluid channel 878 being connected to a dispensing end of the first nozzle unit 870, wherein the second fluid channel 878 has a larger width than the first fluid channel 874 (pg 19-22; fig 7-11; clm 1), and 

Regarding claim 2, the recitation “first processing liquid”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jung since Jung meets all the structural elements of the claim and is capable of dispensing a first processing liquid, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.

Regarding claim 10, the recitation “first processing liquid”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jung since Jung meets all the structural elements of the claim and is capable of dispensing a first processing liquid, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the 
As regards to claim 10, Jung discloses an apparatus (abs; fig 1-11; clm 1), wherein the dispensing end of the first nozzle unit 870 has a rounded shape (see fig 8-11)  that is convex toward a direction in which the first processing liquid is capable of being dispensed (pg 19-22; fig 7-11; clm 1). 
Regarding claim 11, the recitation “first processing liquid… second processing liquid… wherein the first processing liquid is a chemical, and wherein the second processing liquid is deionized water”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jung since Jung meets all the structural elements of the claim and is capable of dispensing a first processing liquid, a second processing liquid, wherein the first processing liquid is a chemical, and wherein the second processing liquid is deionized water, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 11, Jung discloses an apparatus (abs; fig 1-11; clm 1), wherein the liquid dispensing unit 860 further includes: a second nozzle 876 capable of dispensing a second processing liquid different from the first processing liquid; and a third nozzle valve 874a capable of dispensing the first processing liquid to pipe 874b that is the same as the first processing liquid dispensed by the first fluid channel 874 of the first nozzle unit 870, wherein the second nozzle 876 and the third nozzle valve 874a are capable of dispensing the second processing liquid and the first processing liquid in a manner of a stream, respectively, wherein the first processing liquid is capable of being a chemical, and wherein the second processing liquid is capable of being deionized water (pg 11-12, 19-22; fig 6-11; clm 1). 
Regarding claim 12, the recitation “first processing liquid”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Jung since Jung meets all the structural elements of the claim and is capable of dispensing a first processing liquid, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 12, Jung discloses an apparatus (abs; fig 1-11; clm 1), wherein the first nozzle unit 870 is capable of dispensing the first processing liquid onto a top side of the substrate W, which is supported on the unit including the  support plate stand 332, in an oblique direction (pg 11-12, 19-22; fig 6-11; clm 1).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 2 above.
As regards to claim 3, Jung discloses an apparatus (abs; fig 1-11; clm 1), wherein the width of the second fluid channel 878 remains constant in a direction from the first fluid channel 874 to the dispensing end (pg 19-22; fig 7-11; clm 1), however Jung does not disclose gradually increased.
Although Jung does not explicitly disclose the claimed shape & configuration, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Jung to have the shape & configuration recited in the claim is not expected to alter the operation of the device in a patentably distinct way since where the configuration of the claimed subject matter is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant is not patent eligible subject matter. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
As regards to claim 4, Jung discloses an apparatus (abs; fig 1-11; clm 1), wherein the first fluid channel 874 includes: an upper fluid channel (portion of channel upstream or before valve 874a), wherein an area of a cross-section perpendicular to a lengthwise direction of the upper fluid channel (portion of channel upstream or before valve 874a) is constant (see fig 6-11) and a lower fluid channel (portion of channel downstream or after valve 874a) extending from the upper fluid channel (portion of channel upstream or before valve 874a), wherein an area of a cross-section perpendicular to a lengthwise direction of the lower fluid channel (portion of channel 
As regards to claim 5, Jung discloses an apparatus (abs; fig 1-11; clm 1), wherein the upper end (portion of channel upstream or before valve 878a) of the second fluid channel 878 is in a positional relationship arrangement within the apparatus with an upper end of the lower fluid channel (portion of channel downstream or after valve 874a) (pg 20; fig 6-11; clm 1 & 8). 
As regards to claim 6, Jung discloses an apparatus (abs; fig 1-11; clm 1), wherein the lower fluid channel (portion of channel downstream or after valve 874a) has an funnel shape at the opening of the first fluid channel 874, and wherein a central axis of the lower fluid channel (portion of channel downstream or after valve 874a) is in a positional relationship arrangement within the apparatus with the central axis of the first fluid channel 874 and the central axis of the second fluid channel 878 (pg 20; fig 6-11). 
As regards to claim 7, Jung discloses an apparatus (abs; fig 1-11; clm 1), wherein an angle formed by a portion where the lower fluid channel (portion of channel downstream or after valve 874a) and the second fluid channel 878 adjoin each other in a positional relationship arrangement within the apparatus can be an acute angle when measured from a specific position, when a vertical section of the lower fluid channel (portion of channel downstream or after valve 874a) is viewed (pg 19-22; fig 6-11). 

As regards to claim 9, Jung discloses an apparatus (abs; fig 1-11; clm 1), wherein a central angle of the circular arc can be an acute angle when measured from a specific position (pg 19-22; fig 6-11).  

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717